internal_revenue_service uniform issue list department of road washington dc contact person telephone number in reference to t ep ra t3 date feb legend company a company b company c company d station e station f station g department m commission n state p plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative regarding the federal_income_tax consequences under sec_401 of the internal_revenue_code code of a proposed distributions from plan page letters dated date date and date x supplemented the request the following facts and representations have been submitted by your authorized representative plan x a profit-sharing_plan which includes a cash_or_deferred_arrangement coda described in sec_401 of the code is maintained by company a for the benefit of its employees plan x as amended and restated effective january is qualified under sec_401 of the code company a through certain of its operating subsidiaries historically has been engaged in all aspects of the energy industry including the provision of electricity to end-users in state p the process of providing electricity to end-users usually is divided into the following three processes generation which involves the conversion of other energy forms to electricity transmission which involves the transportation of electricity to central distribution points and distribution which involves the actual delivery of electricity to end-users company a’s electricity generation business was carried out through two of its wholly this business had a workforce owned subsidiaries company b and company c comprised of management professional operational clerical and support staff that was separate and distinct from the workforces of the other electricity and energy businesses operated by company a the electricity generation business was operated as a separate profit center the facilities used in the electricity generation business stations e f and g were geographically distinct from those used in company a's other businesses the electricity generation business had separate customers and billing the electricity generation business was regulated separately by department m whereas the other parts of company a's electricity operations electricity transmission and distribution are regulated by the commission n as a result of state p utility deregulation company a is in process of divesting itself of its electricity generating business on date company a through company b and company c respectively soid all its station e station f and station g assets the sold facilities’ to company d the sale transaction’ the assets represent more than of the assets of company a's electricity-generating business_company d is unrelated to company a or any member of company a's controlled_group in connection with the sale transaction approximately employees previously employed by company b and company c at the sold facilities transferred employment to company d the transferred employees assets and liabilities of plan x relating to the transferred employees will not be transferred to any plan sponsored by company d upon receipt of the ruling requested company a intends to adopt an amendment to plan x and provide the transferred employees with the right to receive lump-sum o yo page distributions of their account balances such distributions will be made as soon as practicable but in no event later than the close of the second calendar_year after the calendar_year in which the sale transaction occurred company d will not in any manner maintain plan x become an employer whose employees accrue benefits under plan x or assume any liabilities or assets of plan x based on the foregoing you request the following rulings whether the sale transaction constitutes the disposition of substantially_all of the assets within the meaning of sec_409 of the code used by company a in a trade_or_business within the meaning of sec_401 whether the distribution of amounts attributable to elective_deferrals held in the trust under plan x to a plan x participant who continues employment with the corporation acquiring such assets is an event described in sec_401 b i il of the code sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain sec_401 when read together with k a ii further stated events provides that one of substantially_all the meaning of sec_409 used by such corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporation acquiring such assets of these distributable events is of the assets within the disposition a corporation by sec_1 k d of the income_tax regulations provides rules applicable to distributions upon the sale of assets sec_1 k d of the regulations provides in part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee must continue employment with the purchaser of the assets iii distribution must be in connection with the disposition of the assets iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets sec_1 k d provides in part that a distribution may be made only if it is a lump sum distribution within the meaning of sec_402 of the code in this case company a sold to company d over percent of the assets of its electricity generating business which based on the facts and circumstances presented herein has been determined to be a trade_or_business as that term is used in sec_401 of the code company a will amend plan x and plan x will make the proposed distributions to the participants who are employed by company d company d will not in any manner maintain pian x become an employer whose employees accrue benefits under plan x or assume any liabilities or assets of plan x distributions in the form of a lump sum distribution will be made to the transferred employees no later than the close of the second calendar_year after the calendar_year in which the sale transaction occurred accordingly we conclude with respect to your ruling requests thatthe sale transaction constitutes the disposition by company a of substantially_all the assets used by such yi page corporation in a trade_or_business of such corporation within the meaning of sec_401 of the code and therefore plan x may make distributions to transferred employees of amounts attributable to elective_deferrals and the distribution of amounts attributable to elective_deferrals held in the trust under plan x to the transferred employees who continue employment with the corporation acquiring such assets will be in accordance with sec_401 b n ii your third and fourth ruling requests relate to the continued qualification of plan x and are not addressed in this private_letter_ruling pursuant to section dollar_figure of rev_proc 2000_1_irb_115 these rulings are based on the assumption that plan x at all relevant times continues to be qualified under sec_401 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in a accordance with a power of attomey on file in this office sincerely a a kl ts i bipas frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc yee
